t c summary opinion united_states tax_court rafael manzueta petitioner v commissioner of internal revenue respondent docket no 23394-04s filed date rafael manzueta pro_se nina p ching for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the issues for decision are whether petitioner is entitled to deductions for dependency_exemptions is entitled to head_of_household filing_status is entitled to an earned_income_credit and is entitled to an additional_child_tax_credit background the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in ayer massachusetts petitioner has two sons rm born on date and jm born on date petitioner is married to but separated from estacia ovalle ms ovalle who is the mother of rm petitioner and ms ovalle are in the process of seeking a divorce jm’s mother is yosary manzueta during both rm and jm lived with ms ovalle during petitioner was employed as a driver by trombly motor coach services inc petitioner timely filed a u s individual_income_tax_return form 1040a reporting wages of dollar_figure and adjusted_gross_income of dollar_figure 1the court’s resolution of the issue of petitioner’s filing_status will determine the correct computation of his standard_deduction for in the notice_of_deficiency respondent determined that petitioner’s filing_status was single rather than head_of_household respondent also determined that petitioner was not entitled to deductions for dependency_exemptions an earned_income_credit or an additional_child_tax_credit discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 dependency_exemption petitioner claimed dependency_exemptions for rm and jm for respondent disallowed the deductions in the notice_of_deficiency sec_151 allows a taxpayer to claim an exemption deduction for each qualifying dependent a child of the taxpayer is considered a dependent so long as the child has not attained the age of at the close of the calendar_year in which the taxable_year of the taxpayer begins and more than half the dependent’s support for the taxable_year was received from the taxpayer sec_151 sec_152 the age limit i sec_2petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application increased to if the child was a student as defined by sec_151 sec_151 respondent concedes that petitioner is entitled to claim a dependency_exemption for jm on his federal_income_tax return rm attained the age of in petitioner concedes that rm was not a full-time_student in and as such rm is not a student within the meaning of sec_151 therefore petitioner is not entitled to claim rm as a dependent on his federal_income_tax return accordingly respondent’s determination to the extent not conceded is sustained head_of_household petitioner filed as a head_of_household for in the notice_of_deficiency respondent determined petitioner’s filing_status to be single sec_1 imposes a special tax_rate on individuals filing as heads of households head_of_household is defined in sec_2 as an unmarried individual who maintained as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode for specific family members see sec_2 a taxpayer is considered to be maintaining a household only if over half the cost of maintaining the household during the taxable_year is furnished by the taxpayer sec_2 petitioner concedes that rm and jm lived with ms ovalle during at trial petitioner testified that he lived at his mother’s home he further testified that he would drop off and pick up jm from school and that jm would stay with him sometimes petitioner is not entitled to head_of_household filing_status since his sons did not live with him for more than one-half of the year in therefore respondent’s determination on this issue is sustained earned_income_credit petitioner claimed the earned_income_credit for taxable_year for two qualifying children rm and jm respondent determined that petitioner is not entitled to the earned_income_credit for sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed and sec_32 prescribes different percentages and amounts used to calculate the credit based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a qualifying_child a taxpayer must establish inter alia that the child bears a relationship to the taxpayer prescribed by sec_32 that the child meets the age requirements of sec_32 and that the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 petitioner conceded that rm and jm lived with ms ovalle during therefore they fail to meet the residence requirement under sec_32 and are not qualifying children for purposes of claiming the earned_income_credit although petitioner is not eligible to claim an earned_income_credit under sec_32 for a qualifying_child he may be an eligible_individual under sec_32 even if he does not have any qualifying children for a taxpayer is eligible under this subsection only if his adjusted_gross_income was less than dollar_figure revproc_2002_70 2002_2_cb_845 petitioner’s adjusted_gross_income was dollar_figure accordingly petitioner is not eligible for an earned_income_credit respondent’s determination on this issue is sustained additional_child_tax_credit for petitioner did not claim a child_tax_credit but he claimed an additional_child_tax_credit of dollar_figure with jm as the qualifying_child respondent determined that petitioner is not entitled to an additional_child_tax_credit for sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 the child_tax_credit is a nonrefundable personal credit that was added to the internal_revenue_code by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_796 with a provision for a refundable_credit the additional_child_tax_credit for families with three or more children for taxable years beginning after date the additional_child_tax_credit provision was amended to remove the restriction that only families with three or more children are entitled to claim the credit see sec_24 economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 sec c 115_stat_46 in the absence of other nonrefundable personal credits a taxpayer is allowed to claim a child_tax_credit in an amount that is the lesser_of the full child_tax_credit or the taxpayer’s federal_income_tax liability for the taxable_year see sec_26 if the child_tax_credit exceeds the taxpayer’s federal_income_tax liability for the taxable_year a portion of the child_tax_credit may be refundable as an additional_child_tax_credit under sec_24 for the additional_child_tax_credit is allowed in an amount that is the lesser_of the remaining child_tax_credit available or percent of the amount by which the taxpayer’s earned_income exceeds dollar_figure sec_24 and b d revproc_2002_70 sec_3 c b pincite the refundable and nonrefundable portions of the child_tax_credit cannot exceed the total allowable_amount of the credit at trial respondent conceded that petitioner was allowed to claim a dependency_exemption deduction with respect to jm for jm attained the age of in and is petitioner’s son therefore jm is a qualifying_child within the meaning of sec_24 which entitles petitioner to claim a child_tax_credit for the child_tax_credit is dollar_figure per qualifying_child sec_24 jobs and growth tax relief reconciliation act of publaw_108_27 117_stat_753 petitioner’s federal tax_liability for is dollar_figure this is based on the court’s finding that petitioner has adjusted_gross_income of dollar_figure is entitled to exemptions of dollar_figure for himself and his dependent jm and is entitled to a standard_deduction of dollar_figure for single filing_status petitioner’s taxable_income is dollar_figure dollar_figure - dollar_figure - dollar_figure dollar_figure petitioner is allowed to claim a child_tax_credit in the amount of dollar_figure equal to the amount of his federal_income_tax liability for since petitioner’s child_tax_credit exceeds his federal_income_tax liability for he is entitled to a refundable additional_child_tax_credit in an amount that is the lesser_of the remaining child_tax_credit available or percent of the amount by which the taxpayer’s earned_income exceeds dollar_figure therefore petitioner is entitled to claim the lesser_of dollar_figure dollar_figure - dollar_figure or dollar_figure dollar_figure - dollar_figure dollar_figure x dollar_figure dollar_figure the court finds that petitioner is entitled to a child_tax_credit of dollar_figure and an additional_child_tax_credit of dollar_figure reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
